DENY and Opinion Filed June 17, 2022




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00564-CV

                IN RE SUMMER INFANT (USA), INC., Relator

           Original Proceeding from the County Court at Law No. 3
                            Dallas County, Texas
                    Trial Court Cause No. CC-14-02235-C

                         MEMORANDUM OPINION
                 Before Justices Molberg, Pedersen, III, and Garcia
                            Opinion by Justice Molberg
      Before the Court is relator’s May 6, 2022 petition for writ of mandamus. In

the petition, relator asks us to compel the trial court to rescind its mistrial order and

enter relator’s proposed judgment.

      Entitlement to mandamus relief requires relator to show that the trial court

clearly abused its discretion and that relator lacks an adequate appellate remedy. In

re Copart, Inc., 619 S.W.3d 710, 713 (Tex. 2021) (orig. proceeding) (citing In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding)). Based

on our review of the petition and the record, we conclude that relator has failed to

show an abuse of discretion.
      Accordingly, we deny the petition for writ of mandamus. See TEX. R. APP. P.

52.8(a).



220564f.p05                              /Ken Molberg/
                                         KEN MOLBERG
                                         JUSTICE




                                      –2–